 1
 2
 3                             UNITED STATES DISTRICT COURT
 4                                       DISTRICT OF NEVADA
 5
 6   UNITED STATES OF AMERICA,                           Case No.: 2:18-cr-00222-JCM-NJK
 7                          Plaintiff,                         Order Setting Hearing
 8   v.
 9   PERRY MACKLIN, JR.,
10                         Defendant.
11         United States District Judge James C. Mahan referred this matter to the undersigned to
12 resolve a representation issue. Docket No. 24. Accordingly, the Court sets a hearing on June 25,
13 2019, at 10:30 a.m. in courtroom 3B. Defendant and his counsel are required to be present in the
14 courtroom at the hearing.
15         IT IS SO ORDERED.
16         DATED: June 21, 2019.
17
18
19                                             NANCY J. KOPPE
                                               UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28

                                                  1
